Appeal from a judgment of the County Court, Nassau County, convicting appellant on his plea of guilty of burglary in the third degree, and from each intermediate order therein made. Judgment unanimously affirmed. On February 21, 1955 appellant was indicted for the crime of which he was convicted. At that time he was in custody in Suffolk County, awaiting disposition of criminal charges there pending against Mm. On May 25, 1955 the Nassau County authorities were informed that appellant had been received in Sing Sing Prison, pursuant to a judgment of the County Court, Suffolk County, convicting him of robbery in the third degree. On April 19, 1956 appellant was arraigned in the County Court, Nassau County, pleaded not guilty and requested that counsel be assigned to defend him. Counsel was assigned, and on May 15, 1956 appellant appeared with counsel for trial, withdrew his plea of not guilty, entered a plea of guilty and was remanded, pending sentence on June 1, 1956. On that date he again appeared before the court with counsel and admitted, in answer to an information presented against him, the previous felony conviction. Up to this time appellant had made no complaint that he had been denied a speedy trial. Prior to the imposition of sentence, however, he moved to dismiss the indictment on that ground and his motion was denied. We are unable to determine on this record that the delay in bringing appellant to trial amounted to a deprivation of his rights provided by section 8 of the Code of Criminal Procedure. It is our opinion, however, that his conduct evidenced an acquiescence in such delay as there was, and constituted *964a waiver - of his right .to a speedy trial. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J. Wenzel, Beldock, Ughetta and Kleinfeld, JJ.